DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16760022, filed on 4/28/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2020 was filed after the filing date of the application on 4/28/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
•	“fixing part” as recited in claim 1 (first, “part” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “fixing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed 
•	“extended part for connecting” as recited in claim 1 (first, “extended part” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for connecting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “for connecting” after the generic placeholder describes the function, not the structure, of the part. Extended part is considered as a bar that is used for connection or the functional equivalents thereof, page 10 lines 13-16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the preamble claims a tape dispenser for cutting tape, however in the body of claim 1, applicant further claim “coming into close contact with an outer peripheral surface of the tape roll”, “comes into close contact with the outer peripheral surface of the tape roll” and “disposed on the inner side of the tape”. It is unclear if the applicant is claiming the roll of tape as part of the tape dispenser or that the parts of the dispenser are configured for performing the functions list above. Similar problems are in claims 2 and 4 for “rotates in the direction opposite to the rotational direction of the tape roll”, “moved in a direction away from the outer peripheral surface of the tape roll” and “in the direction opposite to the tape roll”.
	Regarding claim 4 – “the direction opposite to the tape roll” lacks antecedent basis and is unclear.  It seems unnecessary.  The angle is there, regardless of the tape roll.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fathi (US 20100193539 A1).
Regarding claim 1, Fathi teaches a tape dispenser for cutting tape, while the tape is being unwound by rotation of a tape roll (2), comprising:
a fixing part (43) coming into close contact with an outer peripheral surface of the tape roll so as to fix the tape roll thereto; 
a fixing lever (44) to which a given force is applied so that the fixing part rotates to come into close contact with the outer peripheral surface of the tape roll (see Figures 2); 
a rotating shaft (10) connected to the fixing lever (connected via 42, see Figure 2-3) and rotating to come into close contact with the outer peripheral surface of the tape roll (see rotating connect in Figures 2); 
an extended part (21) for connecting the fixing part and the rotating shaft with each other (see Figure 2); and 
a close-fitting member (55) disposed on the inner side of the tape roll so as to apply a given force to the tape roll in one direction (clamping the tape towards the direction of S, see Figures 2-3) .
Regarding claim 2, Fathi teaches the rotating shaft rotates in the direction opposite to the rotational direction of the tape roll when the tape roll rotates (the tape end 34 is pull out while the tape 2 is rotating in the clockwise direction and in order for the roller 10 to allow the tape to be pulled out, the roller 10 would rotate in the counter clock direction), so that the fixing lever and the extended part rotate by a predetermined distance in the same direction as the rotational direction of the rotating shaft (the rotation change between Figure 2 and 3), and thus the fixing part is moved in a direction away from the outer peripheral surface of the tape roll (from outer peripheral in Figure 2 away from the outer peripheral in Figure 3).
Regarding claim 4, Fathi teaches the extended part and the fixing lever have a given angle around (angle changes between Figures 2-4) the rotating shaft in the direction opposite to the tape roll (see Figures 2-4).
Regarding claim 7, Fathi teaches an attaching member (width cross bar of 54 on the bottom) having a given length (along the width of the tape) in a transverse direction on one side end of the underside of a grip (since the width cross bar is on the end of the extending portion of 54 from the pivot point around 53, and the extended portion of 54 is considered as a grip, because user can grip the scissor end of the structure to hold on to the device, see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi (US 20100193539 A1) in view of Oh (US 10150638 B2)
Regarding claim 3, Fathi teaches further the fixing part comprises a contact member (the roller 30) and a contact member support (the rod within roller 30), and the contact member having a longitudinal shape (longitudinal along the width of the tape, see Figure 1).
Fathi fails to teach the contacting member is made of an elastic material.
Oh teaches a tape dispenser cover made out of elastic material (col. 2, lines 30-40).  
It would have been obvious to one of ordinary skill in the art to modify the device of Fathi to make the contacting member out of elastic material, as taught by Oh, in order to for the contacting member to be shock-absorbing (col. 2, lines 30-36).
Furthermore, It also would have been obvious to one having ordinary skill in the art to modify the device to make the contacting member out of elastic material, since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07
Regarding claim 6, Fathi teaches fixing bars (two bars extending on the side of 45, see Figure 1) disposed under the blade (since the device is a handle held device, the fixing bars would be under the blade when the device is held in the position reversed from Figure 2) and m in such a manner as to become decreased in thickness toward the ends thereof (taper towards the end, see Figure 2).

Oh teaches a tape dispenser cover made out of elastic material (col. 2, lines 30-36).
It would have been obvious to one of ordinary skill in the art to modify the device of Fathi to make the fixing bars out of elastic material, as taught by Oh, in order to for the fixing bars to be shock-absorbing (col. 2, lines 30-36).
Furthermore, It also would have been obvious to one having ordinary skill in the art to modify the device to make the fixing bars out of elastic material, since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fathi (US 20100193539 A1) in view of Sugiuchi (JPH10-157911).
Regarding claim 5, Fathi further teaches a blade (57). 
Fathi fails to teach a blade cap disposed above the blade, one end of the blade cap being rotatably fixed so that if the blade cap is rotated upward and erected, the blade cap is fixed at the erected state, and if the blade cap is rotated downward, the blade cap is fixed in a state of covering the blade.
Sugiuchi teaches a tape dispenser with pivotable housing (assembly of 2 and 4) including a blade cap (4b) disposed above a blade (2), one end of the blade cap being rotatably fixed (at 2c and 4c) so that if the blade cap is rotated upward and erected (see Figure 1), the blade cap is 
It would have been obvious to one of ordinary skill in the art to modify the device of Fathi to add the pivotable housing with the blade cap on the blade and around the tape, as taught by Sugiuchi, in order to increase the impact resistance of the tape dispenser (paragraph 0003 of the translation). The device of modified Fathi teaches all the features in claims 1 and 4 with a blade cap added. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luhman (US 5759342) teaches a friction stop (32) on the surface of a roll of tape. Yu Chen (US 8413703 B2) teaches a close-fitting member (71). Charriere (US 20030094243 A1) teaches an attaching member (122) as applicant intended. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/26/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724